            Case 20-31586 Document 40 Filed in TXSB on 06/19/20 Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                               ENTERED
                                                                                                                    06/19/2020
IN RE:                                                      §             Chapter 11
                                                            §
PEARL RESOURCES, LLC and                                    §             Case No. 20-31585-11
                                                            §
PEARL RESOURCES OPERATING                                   §             Case No. 20-31586-11
CO. LLC,                                                    §
                                                            §             Jointly Administered under
                                                            §             Case No. 20-31585
           Debtors.                                         §

                      AGREED ORDER GRANTING CONSOLIDATION OF
                    CLAIM OBJECTIONS WITH ADVERSARY PROCEEDING

           Upon consideration of the Motion of Pilot Thomas Logistics, LLC to Consolidate Claim

Objection with Adversary Proceeding [Case No. 20-31585, Docket No. 140] (the “Motion”) 1 filed

by Pilot Thomas Logistics, LLC (“Pilot Thomas”), Maverick Oil Tools, LLC’s Joinder in Support

of Pilot Thomas Logistics, LLC’s Motion to Consolidate Claim Objection with Adversary

Proceeding [Case No. 20-31585, Docket No. 141] (the “Maverick Joinder”), and an agreement

between Allied OFS, LLC and the Debtors regarding consolidation of Debtors’ objection to Allied

OFS, LLC’s claim, the Court, having found that it has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and that

venue of this proceeding and the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and the Court having found that the relief requested in the Motion is in the best interests

of the Debtors’ estates, their creditors, and other parties in interest; and Pilot Thomas having

provided appropriate notice under the circumstances of the Motion and the opportunity for a

hearing on the Motion, and that no other or further notice is required; and the Court having




1
    All capitalized terms not otherwise defined herein shall have the meanings given to such terms in the Motion.

AGREED ORDER GRANTING CONSOLIDATION OF                                                                         PAGE 1
CLAIM OBJECTIONS WITH ADVERSARY PROCEEDING
         Case 20-31586 Document 40 Filed in TXSB on 06/19/20 Page 2 of 4




reviewed the Motion; and the Court having determined that the legal and factual bases set forth in

the Motion establish just cause for the relief granted herein; and upon all of the proceedings had

before the Court; and after due deliberation and sufficient cause appearing therefor, it is hereby

ORDERED that:

       1.      The contested matters in Case No. 20-31586 with respect to the claim objection at

Docket No. 33 to the claim (as amended) of Pilot Thomas, the claim objection at Docket No. 32

to the claim of Maverick Oil Tools, LLC, and the claim objection at Docket No. 31 to the claim

(as amended) of Allied OFS LLC are hereby consolidated with Adversary Proceeding No. 20-3077

for all purposes and shall be subject to a single scheduling order.

       2.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation and enforcement of this Order.




   June 19, 2020




AGREED ORDER GRANTING MOTION TO CONSOLIDATE                                                  PAGE 2
CLAIM OBJECTION WITH ADVERSARY PROCEEDING
        Case 20-31586 Document 40 Filed in TXSB on 06/19/20 Page 3 of 4




AGREED AND ENTRY REQUESTED:

Dated: June 19, 2020

/s/ Joshua N. Eppich
Joshua N. Eppich
State Bar I.D. No. 24050567
Bryan C. Assink
State Bar I.D. No. 24089009
J. Robertson Clarke
State Bar I.D. No. 24108098
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile
Email: Joshua@bondsellis.com
Email: Bryan.Assink@bondsellis.com
Email: Robbie.Clarke@bondsellis.com

Attorneys for Pilot Thomas Logistics, LLC


/s/ Todd J. Johnston
Todd J. Johnston
State Bar No. 24050837
MCWHORTER, COBB & JOHNSON, LLP
1722 Broadway (79401)
P.O. Box 2547
Lubbock, Texas 79408
(806) 762-0214
(806) 762-8014 Facsimile
Email: tjohnston@mcjllp.com

Attorney for Maverick Oil Tools, LLC




AGREED ORDER GRANTING MOTION TO CONSOLIDATE                               PAGE 3
CLAIM OBJECTION WITH ADVERSARY PROCEEDING
        Case 20-31586 Document 40 Filed in TXSB on 06/19/20 Page 4 of 4




HAWASH CICACK & GASTON LLP

/s/ Walter J. Cicack
WALTER J. CICACK
Texas State Bar No. 04250535
wcicack@hcgllp.com
JEREMY M. MASTEN
Texas State Bar No. 24083454
jmasten@hcgllp.com
3401 Allen Parkway, Suite 200
Houston, Texas 77019
(713) 658-9015 - tel/fax

Attorneys for Debtors

/s/ Basheer Y. Ghorayeb
Basheer Y. Ghorayeb
State Bar No. 24027392
E-mail: bghorayeb@winston.com
John T. Sullivan (pro hac vice forthcoming)
State Bar No. 24098485
E-mail: jsullivan@winston.com
WINSTON & STRAWN LLP
2121 N. Pearl Street
Suite 900
Dallas, Texas 75201
Tel: (214) 453-6500
Fax: (214) 453-6400

And

Daniel J. McGuire (pro hac vice forthcoming)
IL State Bar No. 06239526
E-mail: dmcguire@winston.com
WINSTON & STRAWN LLP
35 W. Wacker Drive
Chicago, IL 60601
Tel: (312) 558-5600
Fax: (312) 558-5700

Attorneys for Allied OFS, LLC




AGREED ORDER GRANTING MOTION TO CONSOLIDATE                               PAGE 4
CLAIM OBJECTION WITH ADVERSARY PROCEEDING
